Title: To Thomas Jefferson from George B. Arnold, 24 February 1826
From: Arnold, George B.
To: Jefferson, Thomas


Dear sir
Lancaster Ohio
Feby 24. 1826
Although a stranger to you I have taken the liberty of addressing to you a letter with a view of gaining information & advice on a subject in which I am much concerned—I have it in contemplation to set forward shortly to some literary institution in order to commence a course of studies and hearing of the advantages held forth by the University of Virginia—which—altho the institution is as yet comparatively in a state of embryo—I consider greater than at most of our western institutions—I had hopes of learning from you sir. who are the founder and promoter of it, the real state of that institution—the advantages to be derived—the qualifications requisite to enter as a student the cost of boarding & tuition &C for a year—the number of students and such other information as it may please you to communicate will be most gratefully received—We have an institution at Athens in this state 50 miles from thisplace—it may be asked why not attend there and encourage your own colleges—but I am satisfied the advantages to be derived here are not so great as at other seminaries and for the same expense too—The institution is in fact too poor and conducted on rather a narrow & contracted plan The land which was originally endowed the institution being of the poorest quality and but a small portion of it arable or fit for cultivation the rent proceeds of it are trifling indeed and but of little benefit—They have repeatedly applied to the Legislature for aid which has repeatedly been extended to them—but these applications coming so frequent the Legislature has become tired with them and has lately refused to grant them—In consequence the institution has been disenabled not only to furnish itself with the requisites and indispensibles of a college such as a good library—mathematical and astranomical implements—a labratory—museum &C but even to finish the College edifice—The late Legislature has, to be sure granted them power to sell a certain portion of that land but it will be a long time before this sale will be effected—and if at all at a very low price from the bad quality of the land—It is accused by some as being a sectional institution: however this be I know not as I never attended it but certain it is that the professors nearly all are of the same sect of religionists and have attempted to restrain the students—especially the younger ones from attending any church meetings other than their own—By granting me the information asked you will very much obligeyours most ResptllyGeo. B. Arnold